Citation Nr: 9932150	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-41 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chronic maxillary 
sinus condition with post nasal drip and impaired breathing.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for stress 
fracture of the right OS calcis.  

4.  Entitlement to a compensable evaluation for headaches.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran's claim for TDIU.  This 
appeal also arises from a February 1998 rating decision which 
denied entitlement to service connection for chronic 
maxillary sinus condition with post nasal drip and impaired 
breathing (hereinafter referred to as "a chronic sinus 
condition") and PTSD, and granted service connection for 
stress fracture of the right OS calcis and headaches, each 
evaluated as noncompensably disabling.  

The claim for TDIU will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a chronic sinus condition is 
plausible.  

3.  The veteran engaged in combat with the enemy.

4.  The veteran does not have PTSD attributable to military 
service or any incident incurred therein.

5.  The veteran's stress fracture of the right OS calcis was 
not productive of moderate limitation of motion prior to 
March 10, 1994.  

6.  For the period from March 10, 1994, the veteran's stress 
fracture of the right OS calcis was productive of moderate 
limitation of motion.  

7.  The veteran's headaches are not productive of 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic sinus condition.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (f) (1996), and as amended by 64 Fed. Reg. 32, 807 
(1999) (to be codified at 38 C.F.R. § 3.304(f) (effective 
March 7, 1997).  

3.  The criteria for a compensable evaluation for stress 
fracture of the right OS calcis prior to March 10, 1994, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (1999).

4.  The criteria for a 10 percent rating for stress fracture 
of the right OS calcis for the period from March 10, 1994, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (1999).

5.  The criteria for a compensable evaluation for headaches 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a Chronic Sinus Condition

Factual Background

The service medical records show that the veteran was seen in 
March 1971 for complaint of cough, sore throat and congestion 
for the past two days.  The impression was sinus congestion.  
The records also show that in April 1971 the veteran had a 
motorcycle accident which resulted in a fractured nasal bone.  

VA examination in April 1972 noted a nasal bridge depression 
as well as facial scars.  Nasal architecture was good.  X-
rays of the facial bones showed slight deformity and 
asymmetry of the zygomatic arch on the left side.  The 
maxillary antrum and the remainder of the paranasal sinuses 
appeared aerated with no evidence of inflammatory process.  
The diagnoses included loss of sense of smell. 

In a May 1972 rating decision, the RO granted service 
connection for fracture of the nasal bones and loss of sense 
of smell, each evaluated as 10 percent disabling.  

On VA nose and sinuses examination in January 1995, the 
veteran reported that he was involved in a serious accident 
in 1971 incurring multiple injuries, including open 
comminuted nasal fracture with general nasal collapse and 
disarticulation and fracture of the nasal septum, and the 
requirement for iliac bone graft to the nasal dorsum.  He 
indicated that he still had what he regarded as post nasal 
drainage associated with paroxysms of coughing and 
laryngospasm, some of these episodes occurring at night.  
Examination revealed a horizontal irregular scar across the 
nasal dorsal bridge, with severe saddling of the dorsum, and 
palpably irregular and asymmetrical nasal fragments 
incorporated into the dorsum.  The nasal septum showed 
indications of previous submucous resection or equivalent, 
with an anterior nasal septal perforation about 6 mm. in 
diameter.  The diagnoses included facial scarring, external 
nasal deformities, and nasal septal perforation due to 
trauma.  

VA treatment records dated from September 1995 to October 
1996 show that the veteran was seen in October 1995 for 
complaints of syncope which were reported to be associated 
with coughing.  He underwent pulmonary function tests which 
revealed decreased Forced Vital Capacity.  In November 1995, 
he underwent observation which revealed no episodes of 
syncope but a chronic cough.  A bronchoscopy at that time was 
negative for evidence of stenosis or stricture.  By January 
1996, it was thought that the veteran's respiratory 
complaints were associated with his pet birds.  In March 
1996, he was seen for sinus flare up.  In June 1996, his 
chronic cough was indicated to may be related to his sinus 
drainage.  When last seen in August 1996 his cough was 
indicated to be related to pet birds and perhaps secondary to 
ears, nose and throat drainage.

On VA general medical examination in December 1996, the 
veteran complained of cough due to post nasal drip.  He gave 
a history of chronic maxillary sinus condition with post 
nasal drip for 10 years.  Nose examination showed normal 
nasal mucosa with absence of mucoid discharge.  Sinuses 
examination showed light tenderness in the maxillary sinuses 
on both sides.  The throat was clear.  The respiratory system 
was indicated to be normal.  The diagnosis was history of 
chronic maxillary sinus with post nasal drip.  

VA ears, nose and throat examination in June 1997 found 
redness and edema in the larynx.  The diagnosis was chronic 
laryngopharyngitis due to gastroesophageal reflux.  

On VA joints examination in June 1999, the veteran reported 
that his sinuses still drained constantly.  He indicated that 
he had symptoms year round and that he had postnasal drip and 
runny nose.  On evaluation, the nose was patent bilaterally 
and mucosa was pink without discharge.  X-rays of the 
paranasal sinuses were normal.  The diagnosis was rhinitis, 
probable perennial.  

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

However, the threshold question that must be answered is 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection is well-grounded; that is, a 
claim which is plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal as to 
this claim must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury or service-connected disability and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 489, 504-506 (1995); see also Epps, 126 F.3d at 1468 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

In this case, the medical evidence of record fails to 
establish that the veteran has a chronic sinus condition that 
can be linked to service or a service-connected disability.  
The service medical records show a singular reference to 
sinus congestion in March 1971.  As such, the service medical 
records show that the veteran had an acute episode of sinus 
congestion that resolved with treatment, as evidenced by the 
absence of any medical evidence of evaluation or treatment 
for such symptoms for decades after service.  The in-service 
symptoms do not relate to a condition which, under the 
court's case law, lay observation is competent.  Thus, a 
chronic condition is not shown in service.  See 38 C.F.R. 
§ 3.303(b).  The only evidence presented by the veteran that 
tends to show a connection between his in-service symptoms 
and his current respiratory ailments is his own statements.  
While his statements may represent evidence of continuity of 
symptomatology, they are not competent evidence that relates 
the present ailments to that symptomatology.  See Savage, 
supra.  Therefore, because the medical evidence does not show 
that the veteran's current respiratory ailments are related 
to service or a service-connected disability, the Board 
determines that the claim for service connection for chronic 
maxillary sinus condition with post nasal drip and impaired 
breathing is not plausible and, therefore, not well-grounded.  
See Caluza, supra; see also Jones v. West, 12 Vet.App. 383, 
385 (1999).

Similarly, the Board rejects the veteran's assertions of 
present disability attributable to service or a service-
connected disability as probative of a well-grounded claim.  
Such opinions involve medical causation or medical diagnosis 
as to the effect that the claims are "plausible" or 
"possible" as required by Grottveit v. Brown, 5 
Vet.App. 91, 93 (1995).  As the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.


II.  Service Connection for PTSD

Factual Background

The veteran's DD 214 reflects that he served in Vietnam and 
was awarded several accommodations, including the Combat 
Action Ribbon and the Purple Heart.  

The service medical records show that the veteran was 
diagnosed in March 1970 with an aggressive personality 
disorder with alcoholism.  

Post service VA and private medical records show that the 
veteran was seen and counseled in October 1995 at which time 
he related problems of distress over recurrent memories of 
finding his girlfriend's daughter dead when he came home many 
years after service.  She had shot herself in the head.  The 
veteran reported a history of combat in Vietnam but denied 
any PTSD symptoms.  By the end of the month he was doing much 
better.  The impression was PTSD, non combat.  In October 
1996, he was again seen for the same disturbing memories.  He 
was having relationship problems with his girlfriend as well.  
There was no diagnosis.  

On VA general medical examination in December 1996, the 
veteran gave a history of PTSD for many years.  The examiner 
noted that the veteran was to be seen by a psychiatric 
specialist for his PTSD claim.  This examiner did not conduct 
any psychiatric examination but listed a diagnosis of PTSD.  

On VA psychiatric examination in January 1997, the veteran 
related a history of combat experiences and a life 
threatening accident in service.  He also talked about his 
girlfriend's daughter's suicide.  He indicated that he was 
still having problems with the memory of this event.  The 
matter was complicated by his girlfriend whom he reported 
constantly talked and acted as if her daughter would show up 
at any time.  On formal mental status examination, the 
veteran remembered only two of three items after a distracted 
delay, and made one error in repeating a complex sentence, 
but was otherwise cognitively intact.  His abstracting 
ability and judgment ability were good.  The diagnoses were 
dysthymic disorder and alcohol dependence in sustained 
remission.  

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
Board notes that the requirements for service connection for 
PTSD under 38 C.F.R. § 3.304(f) were changed effective March 
7, 1997.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in 
September 1996.  Thus, given the fact that this case is 
currently pending before the Board, and in light of the fact 
that the regulations regarding service connection for PTSD 
changed effective March 7, 1997, it is the Board's 
determination that the appellant's claim of entitlement to 
service connection for PTSD must be evaluated under both the 
old and the new regulations in order to determine which 
version is most favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet.App. 91 (1993).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (to be codified at 38 C.F.R. § 3.304(f)).

In the instant case, while the Board acknowledges the report 
of VA general medical examination in December 1996 showing a 
diagnosis of PTSD, this report also does not show definitive 
medical evidence which was in any way associated with a 
formal evaluation for PTSD.  In this regard, it is evident 
from this report that PTSD was not actually found on 
evaluation, but was merely suspected, especially since it was 
noted that the veteran was to be seen by a psychiatric 
specialist for his PTSD claim in January 1997.  Consequently, 
when the veteran was afforded that examination for the 
purpose of determining whether he actually had PTSD, the VA 
examiner concluded that the veteran had a dysthymic disorder, 
rather than PTSD.  Therefore, the results of the VA 
examination in January 1997 are of greater probative value 
than the single diagnosis of PTSD listed in the December 1996 
report.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997); Owens v. Brown, 7 Vet.App. 429, 432-33 (1995).  
Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the December 1996 diagnosis 
of PTSD conforms with either the old or new versions of 
38 C.F.R. § 3.304(f).

Moreover, although the Board recognizes that the veteran is a 
combat veteran, and further recognizes his complaints of 
stress related to his Vietnam service, the fact remains that 
the diagnosis of PTSD noted in the VA medical records in 
October 1995 was attributed to a nonservice related stressor.  
Cf. Cohen v. Brown, 10 Vet.App. 128, 138 (1997) (quoting 
38 C.F.R. § 3.304(f)).

In light of all of the foregoing, and the fact that a lack of 
probative value attaches to the December 1996 report, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran currently has PTSD as a 
result of service.  Accordingly, the claim for service 
connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. §§ 3.303, 3.304.








III.  Increased Rating for Stress Fracture of the Right OS 
Calcis

Factual Background

The service medical records show that the veteran was seen in 
November 1966 while in boot camp for complaint of bilateral 
ankle pain.  X-rays revealed stress fracture of the right OS 
calcis.  

VA examination in April 1972 revealed normal range of motion 
in the ankles.  

On VA general medical examination on March 10, 1994, the 
veteran reported that he had some pain in his ankles.  
Physical examination revealed that his right ankle was more 
lax than his left ankle.  Range of motion of the right ankle 
was plantar flexion to 30 degrees and dorsiflexion to 5 
degrees.  X-rays revealed anterior marginal arthrosis of the 
anterior portion of the distal tibia of the right ankle.  The 
diagnosis was mild marginal arthrosis of the right ankle.  

VA general medical examination on December 23, 1996 showed 
discomfort in both ankles on palpation.  There was no 
evidence of deformity and gait was normal.  Feet examination 
was normal.  On arthritis consult later that month, the 
veteran complained of pain in the right ankle laterally.  The 
pain was insidious.  Clinical evaluation revealed full range 
of motion at the right ankle as well as the subtalar joint.  
There was 45 degrees of inversion, 5 degrees of eversion, 30 
degrees of dorsiflexion, and 45 degrees of plantar flexion.  
There were no calluses or abnormalities of the foot 
bilaterally.  The diagnosis was right ankle pain.  The 
examiner indicated that the veteran had mild symptoms of 
degenerative arthritis.  He further stated that the ankle 
appeared to be working very well and that no disabilities 
were noted.  

In a February 1998 rating decision, the RO granted service 
connection for stress fracture of the right OS calcis and 
assigned a noncompensable evaluation, effective from February 
19, 1972.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In addition, 
recognition must also be accorded limitation of motion due to 
pain, weakened movement, excess fatigability, or 
incoordination, i.e., functional impairment.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The record shows that the veteran's stress fracture of the 
right OS calcis is currently evaluated as noncompensable 
under Diagnostic Code 5273.  Under this code, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent evaluation and malunion of the os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Under Diagnostic Code 5271, when there is moderate limitation 
of motion in an ankle, a 10 percent evaluation is assigned.  
If limitation of motion is marked, a 20 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Other rating codes which evaluate ankle disabilities require 
findings of ankylosis, Diagnostic Codes 5270, 5272;  or 
astragalectomy, Diagnostic Code 5274.

Moreover, in Lichtenfels v. Derwinski, 1 Vet.App. 484 (1991), 
the Court held that "painful motion of a major joint or 
groups caused by degenerative arthritis, where the arthritis 
is established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion."  Id. at 488 (emphasis in original); see also Hicks 
v. Brown, 8 Vet.App. 417, 420 (1995) (discussing that 
38 C.F.R. § 4.71a, Diagnostic Code 5003 should be read in 
conjunction with 38 C.F.R. § 4.59).

Finally, the Board notes that under the provisions of 38 
C.F.R. § 4.31, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.

As noted above, service connection was established for stress 
fracture of the right OS calcis in February 1998; a 
noncompensable evaluation was assigned, effective from 
February 19, 1972, the day following separation from service.  
See 38 C.F.R. § 3.400.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the disability based on all the 
evidence of record; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The initial post-service VA examination in April 1972 
revealed normal range of motion of the right ankle.  The next 
relevant evidence concerning the right ankle was a report of 
VA examination conducted on March 10, 1994.  At that time, 
the veteran complained of right ankle pain.  On evaluation, 
range of motion was dorsiflexion to 5 degrees and plantar 
flexion to 30 degrees.  X-rays revealed mild marginal 
arthrosis of the right ankle.  The only other evidence 
regarding the right ankle is a report of VA examination 
conducted on December 23, 1996 which showed full range of 
motion of the right ankle.  

This evidence fails to indicate that the veteran suffers from 
ankylosis or deformity of the right ankle as required for a 
compensable disability evaluation under Diagnostic Codes 
5270, 5272, 5273 or 5274.  However, as stated above, the 
Board must also consider the veteran's functional impairment 
due to pain under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Board notes that at the time of the March 10, 1994 
VA examination the veteran's right ankle disability was 
manifested by complaints of pain, limitation of motion and X-
ray evidence of arthrosis.  A subsequent VA examination 
conducted on December 23, 1996, although revealing a normal 
range of right ankle motion, also concluded with a diagnosis 
of right ankle pain as well as mild symptoms of degenerative 
arthritis.  See Spurgeon v. Brown, 10 Vet.App. 194, 196 
(1997); DeLuca, 8 Vet.App. at 202, 205-06.  Therefore, in 
view of this evidence, in consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and in affording the veteran 
the benefit of the doubt, the Board concludes that the 
symptomatology attributable to the right ankle disability for 
the period from March 10, 1994, more nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5271.  See Hicks and Lichtenfels, both supra.  However, since 
the limitation of motion is not a degree to warrant a 20 
percent under Diagnostic Code 5271, the Board finds that the 
veteran does not meet the schedular criteria for an 
evaluation in excess of 10 percent for the right ankle.

Because this conclusion is based on the evidence first found 
on VA examinations on March 10, 1994, and on December 23, 
1996, the 10 percent rating is assigned as of March 10, 1994.  
See Fenderson, 12 Vet.App. at 126 (authorizing separate, 
"staged" ratings for separate periods of time based on 
facts found).  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for stress fracture of the right OS 
calcis, prior to March 10, 1994.  The Board concludes, 
though, that a 10 percent evaluation is warranted for the 
period from March 10, 1994.  


IV.  Increased Rating for Headaches

Factual Background

In an August 1995 rating decision, the RO granted service 
connection for fracture of both maxilla with loss of teeth 
and temporomandibular joint (TMJ) syndrome, evaluated as 10 
percent disabling.  

On VA Form 21-4138, received on September 19, 1996, the 
veteran stated that he had headaches secondary to TMJ 
syndrome.  

On VA general medical examination in December 1996, the 
veteran complained of headaches for many years secondary to 
TMJ syndrome.  He stated that he took Tylenol as needed for 
them.  The diagnosis was headaches secondary to TMJ syndrome.  

In a February 1998 rating decision, the RO granted service 
connection for headaches as secondary to TMJ syndrome; a 
noncompensable evaluation was assigned effective September 
19, 1996.  	


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's service-connected headaches are currently 
evaluated as noncompensable under Diagnostic Code 8100.  
Under this code, a 10 percent evaluation contemplates 
characteristic prostrating attacks, averaging one in two 
months over the previous several months.  A noncompensable 
evaluation contemplates attacks that are less frequent.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

As noted above, service connection was established for 
headaches in February 1998; a noncompensable evaluation was 
assigned, effective from September 19, 1996, the date of 
receipt of the claim.  See 38 C.F.R. § 3.400.  As the veteran 
takes issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the 
disability based on all the evidence of record; it may assign 
separate ratings for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The only pertinent evidence of record following receipt of 
the veteran's claim is the report of VA examination in 
December 1996.  While the veteran reported that he had 
experienced headaches for many years, the medical record does 
not indicate he experiences symptoms of such severity as to 
be considered analogous to migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

In view of the foregoing, the Board finds that the 
evidentiary record does not support an initial compensable 
rating for headaches with application of all pertinent 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.7, 4.124a, 
Diagnostic Code 8100.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 




ORDER

Entitlement to service connection for a chronic sinus 
condition is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for stress fracture 
of the right OS calcis, prior to March 10, 1994, is denied.

Entitlement to a 10 percent evaluation for stress fracture of 
the right OS calcis for the period from March 10, 1994, is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  

Entitlement to a compensable evaluation for headaches is 
denied.  


REMAND

The veteran contends that his service-connected disabilities 
prevent him from obtaining employment. 

The veteran is currently service connection for the 
following:  facial and tracheostomy scars, rated 30 percent 
disabling; fracture deformity of the right tibia, rated 20 
percent disabling; postoperative fracture deformity of the 
left tibia, rated 20 percent disabling; tinnitus, rated 10 
percent disabling; loss of sense of taste, rated 10 percent 
disabling; loss of sense of smell, rated 10 percent 
disabling; TMJ syndrome, rated 10 percent disabling; fracture 
of the nasal bones, rated 10 percent disabling; acquired 
absence of right testicle, rated 0 percent disabling; 
bilateral hearing loss, rated 0 percent disabling; malaria, 
rated 0 percent disabling; scars of both lower extremities, 
rated 0 percent disabling; right infraorbital neuropathy, 
rated 0 percent disabling; fracture deformity of the left 
little finger, rated 0 percent disabling; stress fracture of 
the right OS calcis, rated 0 percent disabling; stress 
fracture of the right calcaneus, rated 0 percent disabling; 
and headaches, rated 0 percent disabling.  The combined 
disability evaluation is 80 percent.  

The Board notes that the veteran maintains that he has tried 
to obtain substantially gainful employment with the 
assistance of the VA Vocational and Rehabilitation Service.  
However, the veteran's Vocational Rehabilitation file has not 
been associated with the claims folder.  See May 1996 
Statement of the Case.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should request and associate 
with the claims file the veteran's VA 
Vocational and Rehabilitation file.

2.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of a total rating 
based on individual unemployability due 
to service-connected disability.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







